DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

2.   	Applicants’ filed Terminal Disclosure on 05/04/2022 regarding double patenting rejection. 
3.	Applicant’s amendment filed on 05/04/2022 has been entered and carefully considered. Claims1-3 are cancelled.  Claims 4-22 are new claims. Claims 4-22 are pending.
4.	Applicant’s arguments filed on 05/04/2022 with respect to claims 4-22 have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims  4-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent No. 16/522,891 (US Patent: 10939456 B2) .
Regarding claim 4 of the application 17/816,617, claim 4 is rejected on the ground of nonstatutory obviousness-type double patent as being unpatentable over claim 1 of the application 16/522,891 (US Patent: 10939456 B2)
Independent claim 4 of 17/816,617
Independent claim 1, US 10939456 B2
4. (New) A method of handling network traffic in a terminal device, comprising: receiving, from a remote device via a fixed access to a network, 

a downlink data packet comprising a packet header, the packet header comprising a source address of the remote device, a destination address of the terminal device, and a traffic class indicator;

 deriving an uplink packet classification rule based on which of a plurality of protocols supported by the terminal device the downlink data packet conforms to; 



selectively marking outgoing uplink data packets in accordance with the uplink packet classification rule such that the outgoing uplink data packets that are destined for the source address of the remote device are marked with the traffic class indicator of the downlink data packet; 

and transmitting the selectively marked outgoing uplink data packets to the remote device via the fixed access.
1. A method of handling network traffic in a communication device, comprising: receiving incoming downlink data packets via a fixed access in the communication device, 
the incoming downlink data packets including a first identifier and being marked according to a traffic class they are assigned to, said first identifier including a source address; (i.e., inherent)

detecting outgoing uplink data packets to be transmitted via the fixed access from the communication device, said outgoing uplink data packets including a second identifier, said second identifier including a destination address which is same as the source address of said first identifier; 

and marking the detected outgoing uplink data packets having said second identifier according to a same traffic class as the incoming downlink data packets having said first identifier.

5. The method according to claim 1, further comprising: monitoring the received incoming downlink data packets; and generating a packet classification rule for marking the outgoing uplink data packets to the same traffic class on the basis of the monitored incoming downlink data packets.
5. (New) The method of claim 4, further comprising: receiving, from a further remote device via the fixed access to the network, 
a further downlink data packet that: 

conforms to one of the plurality of protocols different from the downlink data packet; 
and comprises a further traffic class indicator; deriving a different uplink packet classification rule based on the different protocol that the further downlink data packet conforms to; and 2 of 9Application Ser. No. 17/186617 Attorney Docket No. 4015-11452 Client Docket No. P032247US03 selectively marking the outgoing uplink data packets in accordance with the different uplink packet classification rule such that the outgoing uplink data packets that are destined for the further remote device are marked with the further traffic class indicator of the further downlink data packet.
1. A method of handling network traffic in a communication device, comprising: receiving incoming downlink data packets via a fixed access in the communication device, 
the incoming downlink data packets including a first identifier and being marked according to a traffic class they are assigned to, said first identifier including a source address; (i.e., inherent)

detecting outgoing uplink data packets to be transmitted via the fixed access from the communication device, said outgoing uplink data packets including a second identifier, said second identifier including a destination address which is same as the source address of said first identifier; 

and marking the detected outgoing uplink data packets having said second identifier according to a same traffic class as the incoming downlink data packets having said first identifier.

6. (New) The method of claim 4, wherein selectively marking comprises setting a Differentiated Services Code Point field of the selectively marked outgoing uplink data packets.
9. The method according to claim 1, wherein said marking of the outgoing uplink data packets comprises: setting a Differentiated Services Code Point field of the data packets; and/or setting priority bits of the data packets; and/or providing the data packets with a virtual local area network tag; and/or providing the data packets 
7. (New) The method of claim 4, wherein selectively marking comprises setting priority bits of the selectively marked outgoing uplink data packets.
9. The method according to claim 1, wherein said marking of the outgoing uplink data packets comprises: setting a Differentiated Services Code Point field of the data packets; and/or setting priority bits of the data packets; and/or providing the data packets with a virtual local area network tag; and/or providing the data packets with a tunnel identifier.
8. (New) The method of claim 4, wherein selectively marking comprises providing the selectively marked outgoing uplink data packets with a virtual local area network tag.
8. The method according to claim 1, wherein said marking of the incoming downlink data packets is: a set Differentiated Services Code Point field of the data packets; and/or set priority bits of the data packets; and/or a virtual local area network tag provided with the data packets; and/or a tunnel identifier provided with the data packets.
9. (New) The method of claim 4, wherein selectively marking comprises providing the selectively marked outgoing uplink data packets with a tunnel identifier.
9. The method according to claim 1, wherein said marking of the outgoing uplink data packets comprises: setting a Differentiated Services Code Point field of the data packets; and/or setting priority bits of the data packets; and/or providing the data packets with a virtual local area network tag; and/or providing the data packets with a tunnel identifier.
10. (New) The method of claim 4, wherein selectively marking comprises providing the selectively marked outgoing uplink data packets with a virtual local area network tag.
9. The method according to claim 1, wherein said marking of the outgoing uplink data packets comprises: setting a Differentiated Services Code Point field of the data packets; and/or setting priority bits of the data packets; and/or providing the data packets with a virtual local area network tag; and/or providing the data packets with a tunnel identifier.
11. (New) The method of claim 4, further comprising activating the selective marking responsive to a control signal received from the network via the fixed access.
6. The method according to claim 5, wherein said marking of the outgoing uplink data packets to the same traffic class is activated on the basis of a control signal.
12. (New) The method of claim 4, further comprising transmitting, to the network via the fixed access, an indication that the terminal device supports the selective marking.
5. The method according to claim 1, further comprising: monitoring the received incoming downlink data packets; and generating a packet classification rule for marking the outgoing uplink data packets to the same traffic class on the basis of the monitored incoming downlink data packets
13. (New) A terminal device comprising: interface circuitry configured to receive, from a remote device via a fixed access to a network, a downlink data packet comprising a packet header, the packet header comprising a source address of the remote device, a destination address of the terminal device, and a traffic class indicator; processing circuitry configured to: derive an uplink packet classification rule based on which of a plurality of protocols supported by the terminal device the downlink data packet conforms to; selectively mark outgoing uplink data packets in accordance with the uplink packet classification rule such that the outgoing uplink data packets that are destined for the source address of the remote device are marked with the traffic class indicator of the downlink data packet; and transmit the selectively marked outgoing uplink data packets to the remote device via the fixed access using the interface circuitry.
1. A method of handling network traffic in a communication device, comprising: receiving incoming downlink data packets via a fixed access in the communication device, 
the incoming downlink data packets including a first identifier and being marked according to a traffic class they are assigned to, said first identifier including a source address; (i.e., inherent)

detecting outgoing uplink data packets to be transmitted via the fixed access from the communication device, said outgoing uplink data packets including a second identifier, said second identifier including a destination address which is same as the source address of said first identifier; 

and marking the detected outgoing uplink data packets having said second identifier according to a same traffic class as the incoming downlink data packets having said first identifier.

5. The method according to claim 1, further comprising: monitoring the received incoming downlink data packets; and generating a packet classification rule for marking the outgoing uplink data packets to the same traffic class on the basis of the monitored incoming downlink data packets.
14. (New) The terminal device of claim 13, wherein: the interface circuitry is further configured to receive, from a further remote device via the fixed access to the network, a further downlink data packet that: conforms to one of the plurality of protocols different from the downlink data packet; and comprises a further traffic class indicator; the processing circuitry is further configured to: derive a different uplink packet classification rule based on the different protocol that the further downlink data packet conforms to; and 4 of 9Application Ser. No. 17/186617 Attorney Docket No. 4015-11452 Client Docket No. P032247US03 selectively mark the outgoing uplink data packets in accordance with the different uplink packet classification rule such that the outgoing uplink data packets that are destined for the further remote device are marked with the further traffic class indicator of the further downlink data packet.
1. A method of handling network traffic in a communication device, comprising: receiving incoming downlink data packets via a fixed access in the communication device, 
the incoming downlink data packets including a first identifier and being marked according to a traffic class they are assigned to, said first identifier including a source address; (i.e., inherent)

detecting outgoing uplink data packets to be transmitted via the fixed access from the communication device, said outgoing uplink data packets including a second identifier, said second identifier including a destination address which is same as the source address of said first identifier; 

and marking the detected outgoing uplink data packets having said second identifier according to a same traffic class as the incoming downlink data packets having said first identifier.

5. The method according to claim 1, further comprising: monitoring the received incoming downlink data packets; and generating a packet classification rule for marking the outgoing uplink data packets to the same traffic class on the basis of the monitored incoming downlink data packets.
15. (New) The terminal device of claim 13, wherein to selectively mark, the processing circuitry is configured to set a Differentiated Services Code Point field of the selectively marked outgoing uplink data packets.
9. The method according to claim 1, wherein said marking of the outgoing uplink data packets comprises: setting a Differentiated Services Code Point field of the data packets; and/or setting priority bits of the data packets; and/or providing the data packets with a virtual local area network tag; and/or providing the data packets 
  
16. (New) The terminal device of claim 13, wherein to selectively mark, the processing circuitry is configured to set priority bits of the selectively marked outgoing uplink data packets.

9. The method according to claim 1, wherein said marking of the outgoing uplink data packets comprises: setting a Differentiated Services Code Point field of the data packets; and/or setting priority bits of the data packets; and/or providing the data packets with a virtual local area network tag; and/or providing the data packets 
  
17. (New) The terminal device of claim 13, wherein to selectively mark, the processing circuitry is configured to provide the selectively marked outgoing uplink data packets with a virtual local area network tag.

8. (Original) The method according to claim 1, wherein said marking of the incoming downlink data packets is: a set Differentiated Services Code Point field of the data packets; and/or set priority bits of the data packets; and/or 6 of 12Application Ser. No. 16/522891 Attorney Docket No. 4015-10879 Client Docket No. P32247-US2 a virtual local area network tag provided with the data packets; and/or a tunnel identifier provided with the data packets.
.  
18. (New) The terminal device of claim 13, wherein to selectively mark, the processing circuitry is configured to provide the selectively marked outgoing uplink data packets with a tunnel identifier.

8. (Original) The method according to claim 1, wherein said marking of the incoming downlink data packets is: a set Differentiated Services Code Point field of the data packets; and/or set priority bits of the data packets; and/or 6 of 12Application Ser. No. 16/522891 Attorney Docket No. 4015-10879 Client Docket No. P32247-US2 a virtual local area network tag provided with the data packets; and/or a tunnel identifier provided with the data packets.
  
 
19. (New) The terminal device of claim 13, wherein to selectively mark, the processing circuitry is configured to provide the selectively marked outgoing uplink data packets with a virtual local area network tag.

8. (Original) The method according to claim 1, wherein said marking of the incoming downlink data packets is: a set Differentiated Services Code Point field of the data packets; and/or set priority bits of the data packets; and/or 6 of 12Application Ser. No. 16/522891 Attorney Docket No. 4015-10879 Client Docket No. P32247-US2 a virtual local area network tag provided with the data packets; and/or a tunnel identifier provided with the data packets.
 
 
20. (New) The terminal device of claim 13, wherein the processing circuitry is further configured to activate the selective marking responsive to a control signal received from the network via the fixed access.

6. The method according to claim 5, wherein said marking of the outgoing uplink data packets to the same traffic class is activated on the basis of a control signal.
21. (New) The terminal device of claim 13, wherein the interface circuitry is further configured to transmit, to the network via the fixed access, an indication that the terminal device supports the selective marking.
5. The method according to claim 1, further comprising: monitoring the received incoming downlink data packets; and generating a packet classification rule for marking the outgoing uplink data packets to the same traffic class on the basis of the monitored incoming downlink data packets
22. (New) A non-transitory computer readable medium storing a computer program product for controlling a terminal device, the computer program product comprising software instructions which, when run on a processor of the terminal device, causes the terminal device to: receive, from a remote device via a fixed access to a network, a downlink data packet comprising a packet header, the packet header comprising a source address of the remote device, a destination address of the terminal device, and a traffic class indicator; derive an uplink packet classification rule based on which of a plurality of protocols supported by the terminal device the downlink data packet conforms to; selectively mark outgoing uplink data packets in accordance with the uplink packet classification rule such that the outgoing uplink data packets that are destined for the source address of the remote device are marked with the traffic class indicator of the downlink data packet; and transmit the selectively marked outgoing uplink data packets to the remote device via the fixed access.
1. A method of handling network traffic in a communication device, comprising: receiving incoming downlink data packets via a fixed access in the communication device, 
the incoming downlink data packets including a first identifier and being marked according to a traffic class they are assigned to, said first identifier including a source address; (i.e., inherent)

detecting outgoing uplink data packets to be transmitted via the fixed access from the communication device, said outgoing uplink data packets including a second identifier, said second identifier including a destination address which is same as the source address of said first identifier; 

and marking the detected outgoing uplink data packets having said second identifier according to a same traffic class as the incoming downlink data packets having said first identifier.

5. The method according to claim 1, further comprising: monitoring the received incoming downlink data packets; and generating a packet classification rule for marking the outgoing uplink data packets to the same traffic class on the basis of the monitored incoming downlink data packets.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 5, 13 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Independent claim 1, of US 10939456 B2 hereinafter Patent456 and further in view of Kim et al. (US Pub: 20070127487 A1) hereinafter Kim

Regarding Claims 4 and 13 Patent456 does not explicitly disclose and transmitting the selectively marked outgoing uplink data packets to the remote device via the fixed access.
Kim discloses and transmitting the selectively marked outgoing uplink data packets to the remote device via the fixed access. ([0083][0085] [0089] Fig. 1, Fig. 3, Fig. 4, The OLT 100 can obtain MAC address information, which are addresses of physical mediums connected to a customer access port of the ONU 100, and a customer identifier, which is inserted by the ONU 300, from a data packet transferred from the ONU 300/fixed access  and  a data packet transferred from the ONU 300 in upstream)

Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Kim with the teachings of Patent456 because Patent456 teaches that  identifying a service class according to the customer identifier and the service identifier of uplink data packet, would allow to  transmit uplink data packet to an optical line terminal (OLT) to the customer. (Kim [0022])

Regarding Claim 5 and 14 Patent456 does not explicitly disclose a further downlink data packet that:  conforms to one of the plurality of protocols different from the downlink data packet; ([0053] [0054][0055] [0089]Fig. 1, Fig. 2, Table 1, Table 2,  packets transferred through customer access port, classification unit 305 extracts communication protocol information/second protocol,  and a customer identifier from a packet having a customer identification tag /different customer(Table 1), inserts service identification tag ,  the inserted customer identifier is a customer identifier mapped to a customer access port where the uplink data packet is input)
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Kim with the teachings of Patent456 because Patent456 teaches that  identifying a service class according to the customer identifier and the service identifier of uplink data packet, would allow to  transmit uplink data packet to an optical line terminal (OLT) to the customer. (Kim [0022])

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATIQUE AHMED/Primary Examiner, Art Unit 2413